ALARCON, Circuit Judge,
dissenting:
I respectfully dissent from the majority’s opinion. I concur in Judge Rymer’s conclusion that the State of California has a compelling interest in maintaining the nonpartisan structure of local, judicial, and school elections that is protected by the guarantee clause. I write separately because it is my view that the district court and the majority have failed to consider properly the evidence in the record and the lessons of California’s history regarding the devastating impact that party endorsement can have on the integrity of local office holders and on the independence of its judiciary.1
California judges, unlike the members of this court, are not appointed for life. California trial judges must run for reelection every six years against any opponent who *306has practiced law for the minimum number of years and has not been convicted of a crime. Cal. Const, art. VI, § 16(b), (c) (West Supp.1990). Its appellate judges must run on their record in an uncontested election every 12 years. Id. § 16(a), (d). By adopting subsection (b) of article II, section 6 of its constitution, California has wisely chosen to prevent political parties from imposing on candidates for judicial office “litmus tests” of their views on contemporary social and political issues as the price of a partisan endorsement.
California adopted nonpartisan elections to end political control of local, school, and judicial offices by greedy and unscrupulous party officials and morally corrupt public officeholders. The majority’s holding will dismantle the structure erected by California citizens to provide them with local officials who have not compromised their views or made improper commitments to gain party endorsement and win an election.
I
CALIFORNIA’S POLITICAL PAST: A CORRUPT BEGINNING
The philosopher, George Santayana, warned us that “[tjhose who cannot remember the past are condemned to repeat it.” G. Santayana, 1 The Life of Reason 2284 (1905). The voters adopted subsection (b) on June 3, 1986 because they wanted to avoid a repetition of the pervasive corruption of public officials that existed in California prior to the political reformation that began in 1911 under the leadership of Hiram Johnson.
In the latter part of the nineteenth century, the founders of the Southern Pacific Railroad, Collis P. Huntington, Leland Stanford, Charles Crocker, and Mark Hopkins, known as the “Big Four,” dominated California politics. California Politics and Policies 4 (E. Dvorin & A. Misner eds. 1966) [hereinafter California Politics ]. “[Tjhere was hardly an office, from the seats in the United States Senate down through the governorship and the courts to the most inconsiderable town office, in which the right man could not do the railroad a service.” J. Caughey & N. Hundley, California: History of a Remarkable State 281 (4th ed. 1982) [hereinafter J. Cau-ghey]. Illustrative of the arrogant confidence of the “Big Four” regarding its political dominance is the threat made by Charles Crocker to the Los Angeles City Council: “If this be the spirit with which Los Angeles proposes to deal with the railroad upon which the town’s very vitality must depend I will make grass grow in the streets of your city.” California Politics, supra, at 4.
Wholesale civic corruption in San Francisco led to political reform of California’s local elections. In 1901, attorney Abraham Ruef, the leader of the Union Labor Party, was successful in capturing the mayor’s office for his candidate, Eugene E. Schmitz, a theatre musician. In 1905, Ruef was successful in bringing about the election of his full slate of supervisors. J. Caughey, supra, at 282. In addition, Ruef controlled the police force and the city’s franchise board and “used utility rates as a means of political payoff.” J. Owens, E. Costantini & L. Weschler, California Politics and Parties 33 (1970). “Ruef’s machine exacted tribute from saloons, gambling houses, bordellos, French restaurants, prize fights, and the like, but its more ambitious levies were upon telephone, gas, water, and streetcar companies.” J. Caughey, supra, at 282.
After the 1906 earthquake, the Ruef machine found “even greater opportunities” for graft. Id. at 283. The people of San Francisco were, as now, enchanted with their cable cars. They did not want any overhead trolleys to spoil the beauty of their city. Shortly after the earthquake, however, the Ruef machine, making use of allegations that tremors had closed the cable slots, succeeded in granting the United Railroads Company a blanket franchise to install trolley lines. Id.
The Ruef machine’s political exploitation of the devastation caused by the earthquake resulted in a mass meeting called to denounce corruption in San Francisco. Id. Thereafter, District Attorney William H. *307Langdon announced that charges of graft and malfeasance in office would be presented to the grand jury. Id. The may- or’s response to this announcement was to attempt to remove the district attorney from office and replace him with Ruef. Id. Langdon, however, obtained an injunction to prevent Ruef from taking over the prosecutor’s office. Id.
During the grand jury investigation, 17 out of 18 supervisors testified that they had taken bribes. Id. at 284. The grand jury returned 70 indictments against Ruef. Id. at 283-84. During one of the trials against Ruef, Francis J. Heney, the chief prosecutor, was shot down in open court by a juror. Id. at 284. His assailant was found dead in his cell. Id. Hiram W. Johnson, a successful San Francisco attorney, volunteered to step in and take over the prosecution of Ruef. Id. Ruef was convicted and sentenced to 14 years in prison. Id.
Meanwhile, appalled by the manipulation of the 1906 Republican State Convention by the Southern Pacific Railroad’s political henchmen, newspaper editors and publishers advocated the adoption of a direct primary system in California to permit the membership of each party to have a voice in the selection of its candidates. California Politics, supra, at 24-25. In the 1908 election, an overwhelming majority of voters voted to adopt an amendment to the California Constitution to institute a direct primary system. B. Hyink, S. Brown, & E. Thacker, Politics and Government in California 25 (10th ed. 1979) [hereinafter B. Hyink],
Hiram W. Johnson was nominated as a reform candidate for governor in the 1910 Republican primary. Johnson promised to “kick the Southern Pacific Railroad out of the Republican Party and out of state government.” J. Caughey, supra, at 288. Johnson won the Republican nomination by defeating four candidates, including a candidate endorsed by the railroad. B. Hyink, supra, at 25. In 1911, Governor Hiram Johnson embarked on a program of legislative reform that included statutes that, by 1913, succeeded in effectively barring political parties from participation in the nomination process for nonpartisan candidates. See Unger v. Superior Court, 37 Cal.3d 612, 617, 692 P.2d 238, 241, 209 Cal.Rptr. 474, 477 (1984) (Unger II). The reform of California politics begun under Governor Johnson in 1911, including the elimination of judicial and local offices from party control, was described by Theodore Roosevelt as “the most comprehensive program of constructive legislation ever passed at a single session of an American legislature.” J. Caughey, supra, at 289. The language of article II, section 6(a) of the California Constitution, adopted in 1972, is the embodiment of Governor Johnson’s reforms. It provides: “Judicial, school, county, and city offices shall be nonpartisan.” Cal. Const, art. II, § 6(a).
II
ENDORSEMENTS IN NONPARTISAN ELECTIONS EXPRESSLY EXCLUDED
Sixty-eight years after Johnson began his crusade of political reform, the Marin County Democratic Central Committee attempted to involve itself in a nonpartisan election. On or about September 1, 1979, the Marin County Democratic Central Committee “invited all registered Democrats who were candidates for the governing board of the district to attend a September 6, 1979, meeting of the County Central Committee to seek the endorsement of the County Central Committee and to apply for financial assistance." Unger v. Superior Court, 102 Cal.App.3d 681, 683, 162 Cal.Rptr. 611, 612 (1980) (Unger I) (emphasis added), cert. denied, 449 U.S. 1131, 101 S.Ct. 952, 67 L.Ed.2d 118 (1981). The Marin County Democratic Committee publicly endorsed four candidates. Id., 162 Cal. Rptr. at 612.
Samuel Unger, a candidate for election as a member of the governing board of the Marin County Community College District, did not attend the meeting or seek endorsement. Instead, he filed a petition in the Superior Court of Marin County, seeking to enjoin the County Central Committee from endorsing or supporting candidates for *308nonpartisan office. Id. Unger argued that the County Central Committee’s endorsement violated article II, section 6 of the California Constitution and section 37 of the Elections Code. Section 37 provides: “ ‘Nonpartisan office’ means an office for which no party may nominate a candidate. Judicial, school, county and municipal offices are nonpartisan offices.” The Superi- or Court of Marin County denied the petition without leave to amend and ordered the action dismissed. Id. at 684, 162 Cal. Rptr. at 612.
The California Court of Appeal for the First District, Division Two, concluded in Unger I that,
the explicit and unqualified language of Article II, section 6 prohibits a political party and, in particular, a county central committee of a political party, from endorsing, supporting, or opposing a candidate for the office of governing members of the board of a community college district, a nonpartisan school office within the meaning of the constitutional provision, in any election.
Id. at 686, 162 Cal.Rptr. at 613-14. On May 22, 1980, the California Supreme Court denied an application for a hearing of Unger I. Justices Stanley Mosk and Frank Newman voted to grant the application.
On March 9, 1982, Samuel Unger and others filed a petition in the Superior Court of San Francisco seeking to restrain the Republican Party of California from recommending a negative vote in a retention election regarding three justices of the California Supreme Court. Only three of the seven members of the California Supreme Court sat on this matter. Four retired members of the California Courts of Appeal2 were assigned to hear this appeal. Justice Mosk, joined by Justice Files and Justice Janes, concluded that article II, section 6 did not prohibit a political party from endorsing, supporting, or opposing candidates for a nonpartisan office. Unger II, 37 Cal.3d at 620, 692 P.2d at 243, 209 Cal.Rptr. at 479. Justice Mosk, however, did not purport to discuss the propriety or wisdom of a law that would bar endorsements on nonpartisan elections: “Our conclusion in this case is reached without consideration of policy questions. We are not unmindful of the persuasive reasons why it is preferable for political parties to refrain from endorsing or opposing nonpartisan candidates. However, that is a matter for consideration by the Legislature; it, not the judiciary, is the proper body to impose regulations in the conduct of political parties.” Id., 692 P.2d at 243-44, 209 Cal.Rptr. at 479-80 (emphasis added).
Justice Malcolm Lucas filed a concurring opinion in which he stated as follows:
I concur, albeit reluctantly, in the majority opinion. My agreement stems from my conclusion that Justice Mosk has correctly interpreted the scope of the existing restrictions imposed by the Legislature and the California Constitution. My reluctance flows from my concern about the effect of our ruling in light of important social and political policy considerations expressed by Justice Sims in his dissent. I think there is a strong state interest in preserving the nonpartisan nature of the offices involved and that this interest will be sorely tried if political parties engage in wholesale endorsement of and opposition to candidates for “judicial, school, county, and city offices_” (Cal. Const, art. II, § 6.)
Because this interest is so important, I cannot join in Justice Grodin’s approach. His conclusion that the First Amendment may well bar restrictions on political endorsements of candidates for nonpartisan office is premature. The Legislature may be able to fashion a permissible limitation on partisan involvement in nonpartisan campaigns after careful scrutiny of the various interests at stake. I do not think that at this stage we should sweepingly discourage such an attempt. *309The majority opinion, of course, does not take that path.
Id. at 625, 692 P.2d at 247, 209 Cal.Rptr. at 483 (Lucas, J., concurring) (emphasis added).
Justice Joseph Grodin filed a concurring opinion in which he commented that if article II, section 6 had been construed by the majority to bar a political party from endorsing, supporting, or opposing a candidate for nonpartisan office, the statute would violate the first amendment to the United States Constitution. Id. at 621, 692 P.2d at 244, 209 Cal.Rptr. at 480 (Grodin, J., concurring). Retired Courts of Appeal Justice Sims concurred in the order of the court discharging the writ as moot. Justice Sims, joined by Justice Potter, expressed the view that “the state, in pursuit of the laudable aim of freeing judicial offices from partisan consideration has properly served a compelling interest by limiting the elections in which the statutorily created party may officially participate.” Id. at 626, 692 P.2d at 247, 209 Cal.Rptr. at 483 (Sims, J., concurring) (emphasis added).
It is clear from the majority opinion and the observations of Justices Lucas and Sims that six members of the seven-person panel were of the view that there are “persuasive reasons why it is preferable for political parties to refrain from endorsing or opposing nonpartisan candidates.” Unger II, 37 Cal.3d at 620, 692 P.2d at 243-44, 209 Cal.Rptr. at 479-80. The factual justification for precluding party endorsement was not set forth in Justice Mosk’s opinion. The sordid background of party control and corruption of judicial and local offices was eloquently set forth, however, in Justice Sims’ concurring opinion. Id. at 631, 692 P.2d at 251, 209 Cal.Rptr. at 487 (Sims, J., concurring). Thus, six out of seven members of the Unger II court appear to have been persuaded that a compelling interest still existed in 1984 that would support a law in California barring official endorsement or opposition by political parties.
In response to the majority’s interpretation of California’s article II, section 6 in Unger II as not expressly precluding party endorsement or opposition in a nonpartisan election, Assemblyman Richard Mountjoy introduced Assembly Constitutional Amendment 7 to add subsection (b) to article II, section 6. California voters adopted subsection (b) by a vote of 2,292,678 to 1,805,305 on June 3, 1986. Thus, the reformation of California law to protect the independence of the judiciary and remove local offices from the control of political parties, which began in 1911, was completed 75 years later. In 1986, a majority of Californians approved an initiative that expressly spelled out that the political reforms inspired by Hiram Johnson’s populist political revolution cannot be fulfilled if party endorsement or opposition of nonpartisan candidates for judicial and local office is tolerated.3
Ill
INDEPENDENCE OF THE JUDICIARY:
A COMPELLING CALIFORNIA IMPERATIVE
California’s determination to eliminate political party domination of judicial and *310local office holders because of its sad experiences with the impact of party influence on the integrity and independence of elected officials led inexorably to the adoption of subsection (b). As noted by Judge Trott in the majority opinion in Geary v. Renne, 880 F.2d 1062 (9th Cir.1989), reh’g granted en banc, 895 F.2d 1230 (9th Cir.1990), this court should not ignore “the importance of considering a law in the context of the historical circumstances that gave rise to it.” Id. at 1073.
The majority has failed to consider or discuss the devastating effect that California’s political parties had on the integrity and independence of its judges and local office holders as the result of payoffs, graft, and corruption. This sordid record inspired the populist revolution against the corrupt domination by political parties over the daily lives of California’s citizens. I believe that California’s voters have applied inspired logic to eliminate the evils brought about by party control of judicial and local office elections, by enacting legislation to make these offices nonpartisan. I agree with my colleagues that subsection (b) places a burden on first amendment rights requiring strict scrutiny to determine whether the state has demonstrated that this restriction on protected activity is supported by a compelling state interest. Majority op. at 283 (citing Eu v. San Francisco County Democratic Cent. Comm., 489 U.S. 214, 109 S.Ct. 1013, 1019-20, 103 L.Ed.2d 271 (1989)). None of the cases cited by the majority, however, analyzes the question whether a state may burden first amendment rights by precluding party endorsements in nonpartisan elections.
In this case, the record amply demonstrates that subsection (b) is necessary to meet California’s compelling interest in maintaining the independence of the judiciary. Regrettably, the majority makes no reference to the compelling and uncontra-dicted testimony presented to the district court by former Associate Justice Winslow Christian. Justice Christian clearly qualifies as an expert on the potentially devastating impact of politics on judicial independence in California. Justice Christian served as a trial judge in Sierra County for four years. He was an associate justice of the California Courts of Appeal for 17 years. He was also the Executive Director of the National Center for State Courts for several years. Justice Christian testified that this position enabled him to study the judicial selection and tenure systems in many states. He also “learned that in certain states partisanship in judicial elections has damaged the reputation of the judiciary.” Justice Christian declared:
[ ] The state of California has a compelling interest in the independence and integrity of its judiciary. Even the mere appearance of improper influence over members of the judiciary erodes the public’s confidence in its officials and institutions.
[] In my opinion, the independence of the California judiciary which is subject to election or public confirmation has depended upon the nonpartisan nature of judicial elections. Permitting partisanship in the process of nominating, selecting and retaining judges would force judges to seek party endorsements. This process would create a risk of judicial candidates being tempted to promise to take party positions on legal issues which are pending or likely to arise. This harmful feature of partisanship in judicial elections has damaged the reputation of the judicial systems of certain other states known to me. The mere possibility of such political “deals” would undermine public confidence in the administration of justice.
[] Endorsements of judicial candidates by political parties differs from endorsements by other groups or individuals because political party endorsements tend to call for commitments on political and social issues conflicting with the overriding commitment a judge should hold to ... fair and unbiased administration of justice.
[ ] In my opinion, therefore, partisan endorsements in nonpartisan judicial elections undermine the state’s compelling interest in the independence and integrity of its judiciary.
*311By voicing his concern that a political party would expect a judicial candidate to adopt its platform on controversial issues that are likely to come before the court, Justice Christian sharply focuses on the clearest threat to the independence of the judiciary presented by permitting political parties to endorse or oppose a candidate for a nonpartisan office. As illustrated by the letter sent to candidates for a nonpartisan office in Unger I, 102 Cal.App.3d at 683, 162 Cal.Rptr. at 612, political parties are interested in learning whether those persons soliciting their endorsement and financial support are loyal and registered members of their political organizations and whether they hold views that are faithful to their platforms.
The 1990 California Democratic Party platform contains the following positions on issues important to that political group:
The Agricultural Labor Board, which held such promise for often exploited farm workers, has suffered from appointees and policies hostile to the interests of farm workers....
There should be an immediate halt to
off-shore oil development_
We call for a halt to the production, use, and development of nuclear power until safe methods of mining, transport, and disposal of nuclear waste are available. ...
We must eliminate the use of pesticides and other agricultural chemicals found to be harmful to humans, the environment or food production....
Students with limited English proficiency must have every opportunity to learn English through strong bilingual education. ...
Race has been found to influence the likelihood that a person charged with capital murder will receive the death sentence, with minorities more likely to face execution and longer sentences....
The California Democratic Party believes that reproductive freedom of choice is every woman’s fundamental right and that such a decision is private....
We pledge to actively oppose efforts to further erode the application of the 1973 Roe v. Wade Supreme Court decision on abortion rights.
In view of the 1986 United States Supreme Court decision in Bowers v. Hardwick [ ], the California Democratic Party supports the repeal of all laws that criminalize private sexual conduct between consenting adults.
California Democratic Party 1990 Platform 5, 7, 8, 12, 17, 19, 21 (Democratic State Cent.Comm.1990).
The most recent California Republican Party Platform was adopted in 1988. It includes the following issues in its listing of the Republican Party’s highest priorities:
The Republican Party steadfastly opposes the unwarranted grape boycott.... A new chairperson, general counsel, and majority have been appointed to the Agricultural Relations Board to provide fairness and balance for farmers as well as farm workers....
The health and welfare of the worker, grower and consumer are uppermost in the minds of California agricultural officials when dealing with pesticides.... Governor Deukmejian and the Republican Party fully support implementation of the death penalty....
The Republican Party supports reasonable limits on the growth of state welfare expenditures....
The more state government taxes, spends, borrows and regulates, the less room there is for the private sector to grow. Unlike the Democrat Party, Republicans believe in a limited government, which taxes and spends only what is necessary to provide essential state services....
The Republican Party believes that all laws, practices and customs that constrain or otherwise adversely influence qualified people’s movement between education and jobs, free choice of occupation and disincentives to seeking gainful employment should be removed....
1988 California Republican Party Platform 2, 4, 9, 12 (California Republican Party 1988).
*312Before making an endorsement or offering financial assistance, it is reasonable to assume that a political party will conduct an inquiry to ascertain whether the views of the candidate are consistent with the party’s political stand. It is self-evident that a political party would not endorse or spend money to support a person whose views are antagonistic to its platform.
Almost every contemporary social issue from abortion to vivisection can result in a lawsuit seeking a declaration by a judge on the merits of the controversy. What kinds of questions might be posed to the judicial candidate seeking endorsement or financial support of his political party? Candidates in recent California elections have been asked for their views by political reporters on the following contemporary and social issues:
1. Do you believe that the death penalty violates the eighth amendment’s prohibition against cruel and unusual punishment?
2. Do you agree with the five-person majority in the Supreme Court that the first amendment protects burners of the American flag?
3. Do you believe that a pregnant woman has the unrestricted right to choose whether she will have an abortion for gender preference purposes?
4. Do you believe that the federal Constitution authorizes a state governor to make political appointments based solely on a quota system without regard to merit? For example, should women be selected to fill all job vacancies until they comprise 50% of our state government’s work force?
5. Do you believe that blacks should be given preference over white applicants, without proof that an employer discriminated, to make up for the fact that slavery was protected by law, and racist practices have denied blacks equal rights in this country?
6. Should oil drilling be permitted off California’s beautiful coastline?
7. Should our environmental protection laws be interpreted so as to protect spotted owls and old trees notwithstanding the fact that thousands of jobs will be lost?
8. Do you believe that we should concentrate our tax dollars on treating and rehabilitating addicts instead of building more prisons to lock up narcotics offenders for long prison terms?
9. Do you believe that handgun control laws are in conflict with our rights under the second amendment?
10. Do you believe that state laws restricting the type of jobs that can be performed by AIDS patients violate the federal Constitution?
11. Do you believe in decriminalization of the use and possession of drugs?
12. Do you believe that illegal aliens should be denied welfare benefits?
13. Do you believe that all drunk drivers, including first offenders, should be imprisoned, instead of receiving fines or probation, because they are all potential killers?
14. Do you believe that all juvenile gang members, regardless of their age, should be sentenced as adults so as to deter gang membership?
15. Do you believe our no-fault divorce laws have resulted in forcing women with children into poverty while former husbands continue to maintain their lifestyles, especially upon remarriage?
16. Do you believe it is appropriate for a judge to give a defendant less punishment than he deserves in exchange for a plea of guilty?
17. Do you believe it is appropriate for judges to order local officials to change the size or shape of electoral district boundaries so as to ensure the election of a member of a minority?
18. Do you believe that rent control laws force private citizens to subsidize low-cost housing?
19. Do you favor consolidating school districts such as Beverly Hills, Santa Monica, and Los Angeles to achieve integration and avoid mandatory busing?
20. Would you uphold the constitutionality of a statute that required all able-bodied persons to work on a public *313project in exchange for welfare benefits?
21. Do you believe that all court-made rules that exclude relevant evidence in criminal cases solely because “the constable blundered” should be overturned?
22. Do you favor limiting damages in civil personal injury cases to out-of-pocket expenses such as medical bills and loss of wages in order to decrease the cost of insurance?
23. Do you believe in a free market economy or do you favor government regulation?
24. Do you believe that we should “soak the rich” or “reduce taxes for the wealthy to stimulate investment,” or that everyone should pay approximately the same percentage of his or her income to pay for government benefits and services?
25. Do you believe that mandatory drug testing should be a condition of employment?
Without a law barring endorsement of candidates for judicial office, we can reasonably expect that curious members of screening committees will ask similar questions to test the social and political philosophy of persons soliciting party endorsement or financial support. A sturdy and resolute candidate, mindful of the canons of ethics for judicial candidates, should, of course, refuse to answer any of these questions. A frightened incumbent who has been subjected to media criticism for an unpopular decision, or a less scrupulous, politically lean and hungry4 aspirant for judicial office might be tempted, as predicted by Justice Christian, “to promise to take party positions on legal issues which are pending or likely to arise.”5
Because of the real possibility that candidates will have to undergo such an inquisition in pursuit of the dangling carrots of financial support and party endorsement, subsection (b) of article II, section 6 serves California’s compelling interest in safeguarding the independence of its judiciary.
*314Justice Christian’s testimony and the historical evidence of the disastrous impact on the independence of the judiciary and the integrity of local officials that resulted from party selection and endorsement was uncontroverted at these summary judgment proceedings.
The historical record shows that, while California’s political parties still controlled local elections, one political leader threatened the City Council of Los Angeles with the economic destruction of the community and another bribed 17 out of 18 members of the San Francisco Board of Supervisors. The burden of showing that the citizens of California have a compelling state interest in avoiding Mephistophelean compacts6 between political parties and nonpartisan candidates has been met by the officials of the City and County of San Francisco who are parties to this action.
IV
SUBSECTION (B) AS THE ONLY REALISTIC SAFEGUARD OF POLITICAL INDEPENDENCE
Finally, subsection (b) is narrowly tailored to satisfy California’s compelling interest in freedom from party influence. Applying the lessons of history and experience, the state of California has focused its restriction on the organizations central to the political influence that has caused such disruption in its past. The majority, however, claims that less drastic means could be employed to further the goals of nonpar-tisanship. It relies on the district court’s finding that
the State could adequately safeguard the interests § 6(b) was designed to protect by less drastic means, including provision for nonpartisan methods of nominating candidates for local and judicial offices and controls on partisan activities of the candidates.
Majority op. at 285.
The majority’s analysis confuses preservation of the appearance of political independence with avoiding the actual lure of party influence. As Judge Rymer notes: “The ‘less drastic’ possibilities posited by the district court may be links in the chain, but cannot serve the state’s structural interest if there is any missing link.” Rymer dissent at 301 (emphasis added). Justice Christian’s declaration demonstrates that party endorsement of nonpartisan candidates, in and of itself, would create a legitimate threat to the entire nonpartisan framework. The majority’s proposed less drastic means are thus missing the one link that would actually shield nonpartisan candidates from party influence.
Indeed, it is hard to imagine any more narrowly drawn restriction that would adequately serve California’s compelling state interest in the integrity of judges and local officials. “[A] state need not choose a rule so much less restrictive that it also is useless in achieving the state’s purposes.” Stevenson v. State Bd. of Elections, 794 F.2d 1176, 1180 (7th Cir.1986) (Easterbrook, J. concurring); see also Storer v. Brown, 415 U.S. 724, 736, 94 S.Ct. 1274, 1282, 39 L.Ed.2d 714 (1974) (“[T]he Constitution does not require the states to choose ineffectual means to achieve its aims.”). When one considers the uncontroverted reality of party power in California’s history, it becomes clear that subsection (b) is narrowly drawn. As Judge Trott noted:
[Subsection (b) ] is limited in its coverage only to those concentrations of power that pose the greatest threat to the objectives of nonpartisanism. All other groups, individuals, and associations are free to do as they please. This protects the free expression and interchange of ideas that the First Amendment is designed to promote....
In addition, article II, § 6(b) is not a law aimed at ideas themselves or specific information that California wishes to suppress although concededly it has this “indirect consequence.” As such, it compares favorably with the statute at issue in Eu, 109 S.Ct. at 1016. It is a marginal *315and workable restriction on speech incident to a set of election rules designed to promote independence in public office.
Thus, section 6(b) is not the kind of substantial limitation or draconian restriction on free political exchange that rises to the level of incompatibility with the Constitution.
880 F.2d at 1080-81. Because it is the only means by which California can avoid political litmus tests for judges and local officials, and thereby ensure the independence that is the goal of nonpartisanism, I believe that subsection (b) is sufficiently narrowly tailored to survive constitutional scrutiny.
Justice Blackmun has noted that “[a] judge would be unimaginative indeed if he could not come up with something a little less ‘drastic’ or a little less ‘restrictive’ in almost any situation.” Illinois State Bd. of Elections v. Socialist Workers Party, 440 U.S. 173, 188, 99 S.Ct. 983, 992, 59 L.Ed.2d 230 (1979) (Blackmun, J., concurring). The majority offers California two watered-down and ineffective alternatives to the only practical means of ensuring political independence. I recognize California’s compelling interest in avoiding party influence over nonpartisan candidates and, like Judge Trott, I “do not deem it prudent for the Federal judiciary to conclude without the benefit of the legislative process” that California can adequately safeguard its interests by other means. 880 F.2d at 1080.
I would reverse the district court’s order granting summary judgment. The uncon-tradicted record demonstrates that California has a compelling interest in maintaining the integrity and independence of its local officials by precluding party endorsement in its nonpartisan elections.

. I agree with Judge Reinhardt that an endorsement by a political party in a non-partisan election is less evil and corrupting than "massive political contributions." Ante at 287. The question whether California can constitutionally slay that dragon, however, is not before us in this matter.


. The four assigned justices were retired Presiding Justice Gordon L. Files, retired Associate Justice Bertram D. Janes, retired Associate Justice Richard M. Sims, Jr., and retired Assciate Justice Rodney K. Potter.


. The initiative was presented to the voters in this manner:
To assure that our courts will not be manipulated by political bosses, your yes vote on Proposition 49 is absolutely necessary.
WHO WOULD TRUST THE FAIRNESS OF TRIALS TO JUDGES WHO WERE CHOSEN— NOT BECAUSE THEY ARE IMPARTIAL— BUT BECAUSE THEY OWE ALLEGIANCE TO THE POLITICAL PARTIES WHICH GOT THEM ELECTED?
WHO WANTS TO RELY ON THE DECISIONS OF JUDGES WHO ARE CHOSEN— NOT BECAUSE THEY ARE WISE OR BECAUSE THEY KNOW THE LAW — BUT BECAUSE THEY HAVE PROMISED TO TOE THE PARTY LINE?
Californians do not want their judges to become beholden to political parties.
UNLESS YOU VOTE YES ON PROPOSITION 49, JUDGES MAY WELL BE INDEBTED TO PARTY BOSSES TO WIN ELECTIONS. THEIR JOBS WILL DEPEND ON IT.
Local officeholders support this amendment and are equally concerned that partisan electioneering will harm decision-making at the local level. They are concerned that the more they have to rely on money, help, and endorsements from political machines, the more they will owe the political machines.
Local officeholders do not want to have to check with the party bosses before they make decisions important to their constituents!
California Ballot Pamphlet at 26.


. See W. Shakespeare, Julius Caesar, act I, scene ii, 11. 194-95 ("Yond Cassius has a lean and hungry look ... such men are dangerous." (emphasis added)).


. The fact that social issues can be successfully exploited to influence the outcome of a contested judicial election is vividly illustrated by the political fate of Los Angeles Superior Court Judge Alfred Gitelson in the 1970 general election.
Sometime prior to 1970, Judge Gitelson ordered the Los Angeles Unified School District to integrate its classes. Judge Gitelson sought reelection in 1970. Attorney William P. Kennedy ran against Judge Gitelson and forced him into a runoff election. The day after the primary election, Mr. Kennedy summarized his campaign in the following press statement:
My objection to the judge is based primarily on his decision requiring school integration by forced bussing.... [This election is] a referendum by the voters of Los Angeles on the issue. If they want forced bussing, vote for Gitelson, if not, vote for me.
Boyarsky, Gitelson Forced into Runoff; Bussing Is Issue, His Foe Says, L.A. Times, June 4, 1970, at 24, col. 3.
Mr. Kennedy did not explain to the press that his public position on a matter pending in the court system would, of course, compel his recu-sal, if elected, on any matter involving school integration or "forced bussing.”
Judge Gitelson defined the issue raised by Kennedy’s campaign strategy differently:
If judges are going to make their decision[s] on the basis of what people would like, then there can't be any justice.
Id. at 1, col. 5. Judge Gitelson lost the election to Mr. Kennedy on November 3, 1970. The Supreme Court of California affirmed Judge Gitelson’s decision on June 28, 1976. Crawford v. Board of Educ., 17 Cal.3d 280, 551 P.2d 28, 130 Cal.Rptr. 724 (1976).
If the Kennedy-Gitelson election campaign were being conducted in this election year, without the protection of subsection (b) of article II, section 6, the political parties would have the opportunity to endorse or oppose the candidates' positions in this nonpartisan election. If a party adopted Mr. Kennedy’s point of view, either out of conviction or simply because he is a loyal member, it would be entitled to endorse him and ask the voters to vote "no” on bussing. By the same token, another party would be free to support Judge Gitelson, regardless of his views or qualifications, to avoid losing that office to a candidate who was registered with a rival political organization. The people of California have wisely chosen to preclude the injection of state central committee partisan concerns and "priorities” in elections dealing with local problems that require nonpartisan solutions.


. I will bind myself to your service in this world,
To be at your beck and never rest nor slack;
When we meet again on the other side,
In the same coin you shall pay me back. Goethe’s Faust 58 (L. MacNeice trans.1951).